In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00200-CR
                                                ______________________________
 
 
                                  JAMES SUNNY BURTON,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 354th
Judicial District Court
                                                              Hunt County, Texas
                                                            Trial
Court No. 26,394
 
                                                          
                                        
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM 
OPINION
 
            James
Sunny Burton appeals his conviction and sentence for the offense of possession
or transport of certain chemicals with intent to manufacture a controlled
substance.  Tex. Health & Safety Code Ann. § 481.124 (Vernon 2010).  In a single proceeding before the trial
court, Burton pled guilty to this charge and was sentenced to seven years’ imprisonment.  At the same time, he pled guilty to the
offense of possession of one gram or less of a controlled substance,
methamphetamine, and was sentenced to two years’ imprisonment.  We sustain Burton’s second point of error for
the reasons set forth in our opinion in the companion case, Burton v. State, cause number 06-10-00199-CR,
and reverse the judgment and remand to the trial court for further proceedings.  Please see our opinion in that case for a
detailed examination of the issues and law governing these cases.[1]  
             
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          March
15, 2011
Date Decided:             April
5, 2011
 
Do Not Publish




[1]Burton
has addressed both convictions in a single brief, and the issues and facts in
the two cases are the same.